





EXHIBIT 10.3


PERFORMANCE UNIT AWARD AGREEMENT


PIONEER NATURAL RESOURCES COMPANY
2006 LONG TERM INCENTIVE PLAN




[Date]


To: Scott D. Sheffield


Pioneer Natural Resources Company, a Delaware corporation (the "Company"), is
pleased to grant you an award (this "Award") to receive an aggregate of
____________ performance units (each, a “Performance Unit”) in respect of the
period January 1, ____ through December 31, _____ (the “Performance Period”).
This Award is subject to your acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Performance Unit Award
Agreement (the “Agreement”) and the Pioneer Natural Resources Company 2006 Long
Term Incentive Plan (as it may be amended from time to time, the “Plan”). A copy
of the Plan is available upon request. Except as provided below, to the extent
that any provision of this Agreement conflicts with the expressly applicable
terms of the Plan, you acknowledge and agree that those terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed amended so as to carry out the purpose and intent of the Plan. Terms that
have their initial letters capitalized, but that are not otherwise defined in
this Agreement, shall have the meanings given to them in the Plan in effect as
of the date of this Agreement. The Performance Units contemplated herein are
described in the Plan as Restricted Stock Units subject to restrictions that
lapse based on the achievement of performance goals pursuant to Section 6(a)(i)
of the Plan.


This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.


1.
Overview of Performance Units.



(a)Performance Units Generally. Each Performance Unit represents a contractual
right to receive one share of the Company’s common stock (the “Common Stock”),
subject to the terms and conditions of this Agreement; provided that, based on
the relative achievement against each Performance Objective (as defined below),
the number of shares of Common Stock that may be deliverable hereunder in
respect of the Performance Units may range from 0% to 250% of the number of
Performance Units stated in the preamble to this Agreement (such stated number
of Performance Units hereafter called the “Initial Performance Units”). Your
right to receive Common Stock in respect of Performance Units is generally
contingent, in whole or in part, upon (i) the achievement of the performance
objective outlined in Section 2 below (the “Performance Objective”) and (ii)
except as provided in Section 4 or Section 5, your continued employment with the
Company or one of its Subsidiaries through the end of the Performance Period.


(b)Dividend Equivalents. With respect to each outstanding Performance Unit, the
Company shall credit a book entry account with an amount equal to the amount of
any cash dividend paid on one share of Common Stock. The amount credited to such
book entry account shall be payable to you at the same time or times, and
subject to the same terms and conditions as are applicable to, your Performance
Units; provided that, if more than the Initial Performance Units shall become
payable in accordance with this Agreement, the maximum amount payable in respect
of such dividend equivalents shall be the amount credited to your book entry
account. Dividends and distributions payable on Common Stock other than in cash
will be addressed in accordance with Section 8 hereof.


2.Total Shareholder Return Objective. The Performance Objective with respect to
the Initial Performance Units is based on Total Shareholder Return. Total
Shareholder Return shall mean, as to the Company and each of the Peer Companies
(as defined below), the annualized rate of return shareholders receive through
stock price





--------------------------------------------------------------------------------





changes and the assumed reinvestment of dividends paid over the Performance
Period. Dividends per share paid other than in the form of cash shall have a
value equal to the amount of such dividends reported by the issuer to its
shareholders for purposes of Federal income taxation. For purposes of
determining the Total Shareholder Return for the Company and each of the Peer
Companies, the change in the price of the Company’s Common Stock and of the
common stock of each Peer Company, as the case may be, shall be based upon the
average of the closing stock prices of the Company and such Peer Company on each
trading day in the 60-day period preceding each of the start (the “Initial
Value”) and the end (the “Closing Value”) of the Performance Period. The Initial
Value of the Common Stock to be used to determine Total Shareholder Return over
the Performance Period is $_______ per share. Achievement with respect to this
Performance Objective shall be determined based on the Company’s relative
ranking in respect of the Performance Period with regard to Total Shareholder
Return as compared to Total Shareholder Return of the Peer Companies, and shall
be determined in accordance with the applicable table as set forth in Appendix A
hereto. The applicable table shall be determined based on the number of Peer
Companies for the Performance Period. A company shall be a “Peer Company” if it
(i) is one of the companies listed on Appendix A hereto and (ii) has a class of
common equity securities listed to trade under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), during each day of the
Performance Period; provided that, if a Peer Company ceases to be a publicly
traded company at any time during the Performance Period due to or following
bankruptcy, such company shall remain a Peer Company but shall be deemed to have
a Total Shareholder Return of negative 100% (-100%). The number of Performance
Units, if any, determined to be earned pursuant to the applicable table under
Appendix A, as modified pursuant to Section 4(a), Section 4(b) or Section 5, if
applicable, shall be referred to “Earned Performance Units”.


3.Conversion of Performance Units; Delivery of Performance Units. Unless an
earlier date applies pursuant to Section 4(a), Section 5(c) or Section 6,
payment in respect of Earned Performance Units shall be made not later than
March 1 of the year following the year in which the Performance Period ends.
Unless otherwise determined by the Committee, all payments in respect of Earned
Performance Units shall be made in freely transferable shares of Common Stock;
provided, however, that if and to the extent that the reservation of the power
to settle (as opposed to the act of settling) Performance Units in cash instead
of shares would result in an additional financial accounting charge for the
Company, the Committee shall not have the right to settle such Performance Units
other than in the form of Common Stock (or, if applicable, stock of a Successor
Corporation (as defined in Section 5)). Neither this Section 3 nor any action
taken pursuant to or in accordance with this Section 3 shall be construed to
create a trust of any kind. Any shares of Common Stock issued to you pursuant to
this Agreement in settlement of Earned Performance Units shall be in book entry
form registered in your name. Any fractional Earned Performance Units shall be
rounded up to the nearest whole share of Common Stock.


4.Termination of Employment.


(a)Death or Disability. In the event that your employment with the Company or a
Subsidiary terminates during the Performance Period due to your death or
Disability (as such term is defined in the Severance Agreement between you and
the Company or one of its subsidiaries), you shall be deemed to have Earned
Performance Units equal to the product of (i) and (ii), where (i) and (ii) are:


(i)
the Initial Performance Units;



(ii)a fraction (the “Pro-Ration Fraction”), (A) the numerator of which is the
number of full months (counting the month in which your termination of
employment occurs as a full month) during the Performance Period during which
you were employed and (B) the denominator of which is 36.


Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(a) shall be made not later
than 74 days following your death or Disability and shall be in full and
complete satisfaction of all of your rights (and the rights of any person who
derives his, her or its rights from you) under this Agreement. In the event that
there is no such Severance Agreement at the time of such termination, the term,
“Disability,” shall mean (i) a physical or mental impairment of sufficient
severity that, in the opinion of the Company, (A) you are unable to continue
performing the duties assigned to you prior to such impairment or (B) your
condition entitles you





--------------------------------------------------------------------------------





to disability benefits under any insurance or employee benefit plan of the
Company or its Subsidiaries and (ii) the impairment or condition is cited by the
Company as the reason for your termination; provided further, that in all cases,
the term Disability shall be applied and interpreted in compliance with Section
409A of the Code and the regulations thereunder.


(b)Normal Retirement.


(i)    Subject to Section 4(b)(ii) of this Agreement, in the event that your
employment with the Company and each of its Subsidiaries by which you are
employed terminates during the Performance Period due to your retirement at or
after having attained age 60, you shall be deemed to have Earned Performance
Units, as of the end of the Performance Period, equal in number to the product
of (i) the number of Earned Performance Units that you would have earned in
accordance with Section 2 had you remained employed through the end of the
Performance Period multiplied by (ii) the Pro-Ration Fraction. Any portion of
the Performance Units that cannot become earned and payable in accordance with
the preceding sentence shall terminate and automatically be cancelled as of the
date of your termination of employment. Any portion of your Performance Units
that is eligible to be earned pursuant to the first sentence of this
subparagraph (b), but is not earned as of the end of the Performance Period,
shall terminate and be cancelled upon the expiration of such Performance Period.


(ii)    Notwithstanding Section 4(b)(i) of this Agreement, in the event that
your employment with the Company and each of its Subsidiaries by which you are
employed terminates during the Performance Period due to your retirement after
you have attained the age of 65 and have completed 10 Years of Service (defined
below), you shall be deemed to have Earned Performance Units, as of the end of
the Performance Period, equal in number to the number of Earned Performance
Units that you would have earned in accordance with Section 2 had you remained
employed through the end of the Performance Period, and not be subject to the
Pro-Ration Fraction, if the following conditions are met: (x) as of the date of
the termination of your employment, the conditions set forth below in items
(A)-(D) are satisfied and (y) you intend to comply with the covenants contained
in items (E) and (F) (which intent shall be conclusively presumed unless, prior
to or concurrently with the notice provided pursuant to item (B) below, you
notify the Company in writing, addressed to the Vice President and Chief Human
Resources Officer (or his or her successor), that you do not intend to comply
with such covenants).




(A)    The date of the termination of your employment is at least one year after
the date of this Agreement.


(B)    You gave advance written notice of your intent to terminate your
employment due to retirement at least six months in advance of the date of
termination to the Vice President and Chief Human Resources Officer (or his or
her delegate), and to your direct manager, or in the case of the chief executive
officer of the Company, to the Board (subject to the ability of the Company to
waive such requirement, exercisable by the Vice President and Chief Human
Resources Officer (or his or her delegate) or the Board, as applicable).


(C)    You have cooperated with the Company, to the satisfaction of the Company,
in the training of a replacement during the period prior to the termination of
employment.


(D)    If required by the Company, you execute and deliver to the Company an
effective release of claims and other liability in a form acceptable to the
Company.


(E)    For two years following the termination of your employment, without the
prior written consent of the chief executive officer of the Company, or in the
event you are





--------------------------------------------------------------------------------





the chief executive officer of the Company on the date of termination of your
employment, the consent of the Board or any Committee or director designated by
the Board, you agree to refrain from becoming a director, partner, investor or
employee of, or consultant to, any business that competes with the Company or
any Subsidiary in the business of exploration or production of oil or natural
gas, or related oilfield services, within the geographic area or areas in which
the Company or any Subsidiary operates at the time of termination of employment
or has operated in the immediately preceding one-year period (a “Competitive
Business”); provided that, you will not be restricted from purchasing or holding
for investment purposes less than 2% of the shares of any Competitive Business
whose shares are regularly traded on a national securities exchange or
inter-dealer quotation system. If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.


(F)     For two years following the termination of your employment, you agree to
refrain from making, or causing or assisting any other person to make, any oral
or written communication to any third party about the Company and/or any of the
employees, officers or directors of the Company which impugns or attacks, or is
otherwise critical of, the reputation, business or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness. If the Company so
requires prior to the date of termination of employment, the Company may require
that you execute a separate agreement to effect the intent of the foregoing.


For purposes of this Agreement, “Years of Service” means the total number of
years that you have been employed by the Company or its Subsidiaries as
determined in accordance with the Company’s policies as administered from time
to time. For the avoidance of doubt, the Company’s determination of Years of
Service shall be at the sole discretion of the Company, its policies may change
from time to time, and its determination will be final and conclusive and
binding on all Participants.


You expressly acknowledge and agree that the restrictions set forth in this
Section 4(b)(ii) are reasonable in all respects, necessary to protect the
Company’s legitimate business interests and a material inducement for the
Company to grant this Award to you and enter into this Agreement. In the event
that, following your termination of employment, it is determined by a court of
competent jurisdiction that you have not satisfied any of the conditions set
forth in Section 4(b)(ii)(E) or (F) in any material respect, then all of your
Performance Units shall terminate and be cancelled. Notwithstanding the
foregoing, in the event there occurs a Change in Control, whether prior to or
after the end of the Performance Period or the distribution of shares of Common
Stock in respect of the Performance Units, the restrictions set forth in clauses
(E) and (F) of this Section 4(b)(ii) shall automatically terminate and become
void and of no effect.


(c)Termination Without Cause or Termination For Good Reason. In the event that
your employment with the Company and each of its Subsidiaries by which you are
employed is terminated during the Performance Period (x) by the Company and such
Subsidiaries and such termination is not a Termination for Cause or (y) by you
and such termination is a Termination for Good Reason (as each such term is
defined in the Severance Agreement between you and the Company or one of its
subsidiaries), then notwithstanding the terms of any such Severance Agreement
you shall be deemed to have earned, as of the end of the Performance Period, the
number of Earned Performance Units that you would have earned in accordance with
Section 2 had you remained employed through the end of the Performance Period.
Any portion of your Performance Units that is eligible to be earned pursuant to
the preceding sentence, but is not earned as of the end of the Performance
Period, shall terminate and be cancelled upon the expiration of such Performance
Period.


(d)Other Termination of Employment. Unless otherwise determined by the Committee
at or after grant, in the event that your employment with the Company or a
Subsidiary terminates prior to the end of the





--------------------------------------------------------------------------------





Performance Period for any reason other than those listed in Section 4(a), 4(b)
or 4(c), all of your Performance Units shall terminate and automatically be
cancelled upon such termination of employment.


5.Change in Control. Notwithstanding the provisions of Section 1 through Section
4 hereof or the terms of any Change in Control Agreement between you and the
Company or a Subsidiary (a “CIC Agreement”), if you have been continuously
employed from the grant date specified above until the date that the Change in
Control occurs (the “Change in Control Date”) or you are treated, for purposes
of such CIC Agreement, to have remained in employment through the Change in
Control Date, upon the occurrence of a Change in Control your rights in respect
of the Performance Units shall be determined as provided in Section 5(a). If
your employment shall have terminated prior to the Change in Control Date, but
at least some of your Performance Units remain outstanding pursuant to Section
4(b) or Section 4(c), your rights in respect of your outstanding Performance
Units shall be determined as provided in Section 5(b).


(a)If a Change in Control occurs, you will be issued a number of shares of
Common Stock equal to the number of Performance Units that would have become
Earned Performance Units in accordance with the provisions of Section 2 assuming
that:


(i)the Performance Period ended on the Change in Control Date and
(ii)the determination of whether, and to what extent, the Performance Objective
is achieved, is based on actual performance against the stated performance
criteria through the Change in Control Date.
(b)If your employment terminated prior to the Change in Control Date, but some
or all of your Performance Units are still outstanding on such date pursuant to
Section 4(b) or 4(c), then, you shall receive a number of shares of Common Stock
equal to the product of (A) the number of shares of Common Stock that would have
been issued to you in respect to the Initial Performance Units, determined as
though Section 5(a) was applicable to you times (B) the Pro-Ration Fraction.


(c)Any shares of Common Stock issuable pursuant to this Section 5 shall be
issued immediately following (and not later than) 5 business days after the
Change in Control Date and shall be fully earned and freely transferable as of
the date of the Change in Control. Notwithstanding anything else contained in
this Section 5 to the contrary, if the Change in Control involves a merger,
reclassification, reorganization or other similar transaction pursuant to which
the Common Stock is exchanged for stock of the surviving corporation in such
merger, the successor to the corporation or the direct or indirect parent of
such a corporation (collectively, the “Successor Corporation”), then you shall
receive, instead of each share of Common Stock otherwise deliverable hereunder,
the same consideration (whether stock, cash or other property) payable or
distributable in such transaction in respect of a share of Common Stock. Any
property distributed pursuant to this Section 5(c), whether in shares of the
Successor Corporation or otherwise, shall in all cases be freely transferable
without any restriction (other than any such restriction that may be imposed at
applicable law), and any securities issued hereunder shall be registered to
trade under the 1934 Act, and shall have been registered under the Securities
Act of 1933, as amended (the “1933 Act”).


(d)Notwithstanding anything else contained in this Section 5 to the contrary,
the Committee may elect, at its sole discretion by resolution adopted prior to
the Change in Control Date, to satisfy your rights in respect of the Performance
Units (as determined pursuant to the foregoing provisions of this Section 5), in
whole or in part, by making a cash payment to you within 5 business days of the
Change in Control Date in respect of all such Performance Units or such portion
of such Performance Units as the Committee shall determine. Any cash payment for
any Performance Unit shall be equal to the Fair Market Value of the number of
shares of Common Stock into which it would convert, determined on the Change in
Control Date.


6.Nontransferability of Awards. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following your death, any shares distributable (or cash payable) in respect of
Performance Units will be delivered or paid, at the time specified in Section 3
or, if applicable, Section 4 or Section 5, to your beneficiary in accordance
with, and subject to, the terms and conditions hereof and of the Plan.







--------------------------------------------------------------------------------





7.Beneficiary Designation. You may from time to time name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom shall be
delivered or paid under this Agreement following your death any shares that are
distributable or cash payable hereunder in respect of your Performance Units at
the time specified in Section 3 or, if applicable, Section 4 or Section 5. Each
designation will revoke all prior designations, shall be in a form prescribed by
the Committee, and will be effective only when filed in writing with the
Committee during your lifetime. In the absence of any such effective
designation, shares issuable in connection with your death shall be paid to your
surviving spouse, if any, or otherwise to your estate.


8.Adjustments in Respect of Performance Units. In the event of any common stock
dividend or common stock split, recapitalization (including, but not limited to,
the payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the Company
or any Peer Company, appropriate adjustments shall be made by the Committee to
the Initial Value of the corresponding common stock, and, if any such event
occurs with respect to the Company, in the aggregate number of Performance Units
subject to this Agreement; provided that, in the event of any such event
involving a recapitalization, spin-off or distribution of assets to stockholders
(other than cash dividends) by a Peer Company or the Company pursuant to which
all stockholders of such Peer Company or the Company receive a security that is
publicly traded on a stock exchange or automated quotation system pro rata based
on each share of stock of the Peer Company or the Company held, then the
Committee shall have the discretion to treat such recapitalization, spin-off or
distribution as through it were a payment of a dividend under Section 2 of this
Agreement in an amount equal to the fair market value thereof, as determined by
the Committee in such manner as it deems appropriate. The Committee’s
determination with respect to any such adjustment shall be conclusive.


9.Effect of Settlement. Upon conversion into shares of Common Stock (or
Successor Corporation common stock) pursuant to Section 3 or Section 5, a cash
settlement of your rights, at the election of the Committee at its sole
discretion pursuant to Section 3 or Section 5(d), or a combination of the
issuance of Common Stock and the payment of cash in accordance with any
applicable provisions of this Agreement, all of your Performance Units subject
to this Award shall be cancelled and terminated. If and to the extent that you
are still employed at the end of the Performance Period, and none of your
Performance Units shall have become earned in accordance with the terms of this
Agreement, all such Performance Units subject to this Award shall be cancelled
and terminated.


10.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


11.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys' fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise. If,
due to Section 4 of the Plan, the Company fails or is unable to make the payment
in respect of Earned Performance Units in freely transferable shares of Common
Stock, and the Committee does not elect to settle such Earned Performance Units
in cash instead of shares, as provided by Section 3 of this Agreement, as your
sole and exclusive remedy for such failure, in addition to the rights provided
under the first sentence of this Section 11, the Company shall pay to you an
amount in cash equal to the product of the number of Earned Performance Units
times the Fair Market Value of one share of Common Stock. The Company shall make
such payment to you within ten (10) days following receipt of your written
demand therefor, but in no event later than March 15 of the year following the
year in which the Performance Units become Earned Performance Units, subject to
compliance with any tax withholding obligations that the Company in its
discretion deems to be necessary with respect to such payment. Upon such payment
pursuant to this Section 11, all of your Performance Units subject to this Award
shall be cancelled and terminated. For purposes of this Section 11, the Fair
Market Value of one share of Common Stock shall be determined as follows:


(a)with respect to a payment in respect of Earned Performance Units pursuant to
Section 3, the Fair Market Value shall be determined as of the last day of the
Performance Period;







--------------------------------------------------------------------------------





(b)with respect to a payment in respect of Earned Performance Units where
payment arises due to the termination of your employment with the Company or a
Subsidiary during the Performance Period due to your death or Disability
pursuant to Section 4(a), the Fair Market Value shall be determined as of the
date your employment terminates due to death or Disability, as applicable;
(c)with respect to a payment in respect of Earned Performance Units where
payment arises due to the termination of your employment with the Company or a
Subsidiary during the Performance Period due to your retirement pursuant to
Section 4(b), or due to your termination by the Company that is not a
Termination for Cause or to your termination by you that is a Termination for
Good Reason pursuant to Section 4(c), the Fair Market Value shall be determined
as of the last day of the Performance Period;


(d)with respect to a payment based on the number of Performance Units that would
have become Earned Performance Units in connection with a Change in Control
pursuant to Section 5, the Fair Market Value shall be determined as of the
Change in Control Date.


12.Confidential Information and Nonsolicitation.


(a)As further consideration for the granting of the Performance Units hereunder,
you hereby agree with the Company that, during and following your employment
relationship with the Company and each of its Subsidiaries by which you are
employed, you will keep confidential all confidential or proprietary information
and materials, as well as all trade secrets, belonging to the Company or one of
its Subsidiaries, or their customers or other third parties who furnished such
information, materials, and/or trade secrets to the Company or its Subsidiary
with expectations of confidentiality (“Confidential Information”). Confidential
Information shall not include information that (A) is already properly in the
public domain or enters the public domain with the express consent of the
Company, or (B) is intentionally made available by the Company to third parties
without any expectation of confidentiality. Upon the termination of your
employment relationship with the Company and each of its Subsidiaries by which
you are employed, you promise to promptly return to the Company all Confidential
Information, and all documents and materials (including electronically stored
information) in your possession, custody or control that constitutes or reflects
Confidential Information. Notwithstanding the foregoing, you may disclose
information as may be required by law and may disclose information in confidence
to your spouse, tax and financial advisors, or to a financial institution to the
extent that such information is necessary to secure a loan, provided that you
ensure that such spouse or advisor or institution treats the information
confidentially and does not disclose such information or use it for his, her or
its own benefit. In the event any breach of this promise comes to the attention
of the Company, it shall take into consideration that breach in determining
whether to recommend the grant of any future similar award to you, as a factor
militating against the advisability of granting any such future award to you.
Such consideration shall be in addition to the rights and remedies available to
the Company pursuant to paragraph (d) below.


(b)As an incentive for the Company to issue you this Award, and in consideration
of the Company’s promise to provide you with Confidential Information and so as
to protect the Company’s legitimate business interests, including the protection
of its Confidential Information and the goodwill with which you will be
associated, and that this Award will encourage you to build, you agree that
during your employment relationship with the Company and each of its
Subsidiaries by which you are employed, and for a period of twelve (12) months
immediately following the time that you are no longer employed by the Company or
any of its Subsidiaries, you will not, directly or indirectly (i) solicit or
encourage (or assist another in soliciting or encouraging) any employee,
contractor, consultant, supplier, or vendor of the Company or any of its
Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement (or assist
another in such activity) any employee of the Company or any of its Subsidiaries
or any person who was an employee of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of your employment with the Company
and any of its Subsidiaries (or, if you are employed by the Company and any of
its Subsidiaries for less than twelve (12) months, those persons who were
employees of the Company or any of its Subsidiaries during your employment with
the Company and any of its Subsidiaries).


(c)You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s need for the protection afforded by this





--------------------------------------------------------------------------------





Section is greater than any hardship you might experience by complying with its
terms. You further acknowledge and agree that the restrictions set forth in this
Section are not adverse to the public interest. You further agree that the
limitations as to time and scope of activity to be restrained contained herein
are reasonable and are not greater than necessary to protect the Confidential
Information, goodwill and other legitimate business interests of the Company.
Although the Company and you believe the limitations as to time and scope of
activity contained in this Section are reasonable and do not impose a greater
restraint than necessary to protect the Company’s legitimate business interests,
if this is judicially determined not to be the case, the Company and you
specifically request that the limitations contained in this Section be reformed
to the extent necessary to make this Section enforceable.


(d)You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section will cause irreparable harm
to the Company and that money damages would not be sufficient remedy for any
breach of this Section. You agree that the Company shall be entitled as a matter
of right to specific performance of the covenants in this Section, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section, or both, or other appropriate judicial remedy, writ or order, in
any court of competent jurisdiction, restraining any violation or further
violation of such agreements by you or others acting on your behalf, without any
showing of irreparable harm and without any showing that the Company does not
have an adequate remedy at law. Such remedies shall be in addition to all other
remedies available to the Company at law and equity.


(e)Your obligations under this Section shall survive the termination of this
Agreement and your employment, regardless of the reason for such termination.


(f)As a part of your employment by the Company, and in further consideration for
the granting of this Award and by your acceptance of this Award in whole or in
part, you accept and agree to be bound by the Company’s Intellectual Property
Policy (as the same may be modified, amended or replaced by the Company from
time to time), including without limitation, (A) the Company’s ownership of the
worldwide right, title and interest in and to any and all Pioneer Intellectual
Property; (B) your agreement to assign, and pursuant to the Company’s
Intellectual Property Policy and your acceptance of this Award you do hereby
assign, to the Company all worldwide right, title and interest in and to all
Pioneer Intellectual Property; and (C) your agreement to disclose in writing to
the Company all Pioneer Intellectual Property and, upon request by the Company,
to promptly produce and deliver to the Company all originals of materials
embodying Pioneer Intellectual Property. The term, “Pioneer Intellectual
Property,” is defined in the Company’s Intellectual Property Policy (and is
incorporated herein by reference), and includes, without limitation, any and all
creations, works and/or intellectual property (including but not limited to all
tangible and intangible ideas and expressions of ideas whether or not the
subject matter of copyright, confidential and non-confidential information,
data, drawings, reports, programs, processes, analyses, business methods,
computer programs, works of authorship, trademarks and service marks,
improvements, discoveries and/or inventions whether or not patentable), and all
of the intellectual property rights therein provided by the various legal
systems throughout the world (including but not limited to trade secret rights,
patent rights, trademark rights, and rights of copyright), that are conceived,
created, made, invented, developed, reduced to practice, reduced to a tangible
medium of expression, and/or acquired by you, individually or jointly with
others, during the time of your employment relationship with the Company, that
pertain to the actual or anticipated business or activities of the Company or
that are suggested by or result from any task or work by you for or on behalf of
the Company, irrespective whether you are or were hired-to-invent such
creations, works or intellectual property, or whether such creations, works or
intellectual property were conceived, created, made, invented, developed,
reduced to practice, reduced to a tangible medium of expression or acquired in
the course or scope of your employment, or whether at home or not, or whether or
not during business hours, or whether or not using the Company’s time,
facilities or resources. You may review the Company’s Intellectual Property
Policy at the Company’s internal portal website, and obtain a copy by written
request to the Company’s Legal Department.


13.Payment of Taxes. The Company may from time to time require you to pay to the
Company (or the Company's Subsidiary if you are an employee of a Subsidiary of
the Company) the amount that the Company deems necessary to satisfy the
Company's or its Subsidiary's current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result of this Award.
With respect to any required tax withholding, unless another arrangement is
permitted by the Company in its discretion, the Company shall withhold from the
shares of





--------------------------------------------------------------------------------





Common Stock to be issued to you the number of shares necessary to satisfy the
Company's obligation to withhold taxes, that determination to be based on the
shares' Fair Market Value, as defined in the Plan, at the time as of which such
determination is made. In the event the Company subsequently determines that the
aggregate Fair Market Value, as defined in the Plan, of any shares of Common
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you shall pay to the Company,
immediately upon the Company's request, the amount of that deficiency.


14.Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.


15.No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.


16.No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.


17.Company Records. Records of the Company or its Subsidiaries regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.


18.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


19.Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or you may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.


The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:


Company:    Pioneer Natural Resources Company
Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746


Holder:    At your current address as shown in the Company's records.


20.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


21.Successor. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
22.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.


23.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by





--------------------------------------------------------------------------------





federal law. The obligation of the Company to sell and deliver Common Stock
hereunder is subject to applicable laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Common Stock.


24.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.


25.Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.


26.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan; provided, however, that notwithstanding
anything to the contrary herein, any provision of this Agreement that is
inconsistent with the provisions of Section 9(c), (e), and (f) of the Plan shall
control over such provisions of the Plan.


27.Agreement Respecting Securities Act of 1933. You represent and agree that you
will not sell the Common Stock that may be issued to you pursuant to your
Performance Units except pursuant to an effective registration statement under
the 1933 Act or pursuant to an exemption from registration under the 1933 Act
(including Rule 144).


28.No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights as a shareholder of
Common Stock until such time as you receive shares of Common Stock pursuant to
this Agreement. Your rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which rights become earned in
accordance with this Agreement.


29.Electronic Delivery and Acknowledgement. No signature by you is required to
accept the Award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this Award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this Award and
the Plan. By your acceptance of the Award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.





--------------------------------------------------------------------------------







Appendix A
Determination of Performance Units Earned
Peer Companies:
 
 
11 Peer
10 Peer
9 Peer
8 Peer
7 Peer
 
 Companies
 Companies
 Companies
 Companies
 Companies
 
Percentage of
Percentage of
Percentage of
Percentage of
Percentage of
 
Initial
Initial
Initial
Initial
Initial
Rank Against
Performance
Performance
Performance
Performance
Performance
 Peers
Units Earned
Units Earned
Units Earned
Units Earned
Units Earned
1
2
3
4
5
6
7
8
9
10
11
12
250%
200%
175%
150%
125%
110%
75%
50%
25%
0%
0%
0%
250%
200%
175%
150%
125%
100%
75%
50%
25%
0%
0%
250%
200%
170%
140%
110%
80%
50%
25%
0%
0%
250%
200%
166%
133%
100%
65%
30%
0%
0%
250%
200%
155%
110%
70%
30%
0%
0%

In addition, if at the end of the Performance Period the number of companies
listed above that qualify as Peer Companies is less than seven, then the
Committee shall, in good faith, determine the percentage of the Performance
Units earned in a manner consistent with (i) the requirements to qualify the
Performance Units as performance-based compensation exempt from the limitations
imposed by Section 162(m) of the Internal Revenue Code of 1986, as amended, to
the extent the Committee determines that such qualification is in the Company’s
best interest, and (ii) the following general guidelines for determining the
number of earned Performance Units:
(a)    If the Company’s Total Shareholder Return for the Performance Period
ranks first as compared to the Total Shareholder Return of qualifying Peer
Companies, the number of earned Performance Units shall equal 250% of the
Initial Performance Units;
(b)    If the Company’s Total Shareholder Return for the Performance Period
ranks in the 55th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
100% of the Initial Performance Units;
(c)    If the Company’s Total Shareholder Return for the Performance Period
ranks in the 28th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
25% of the Initial Performance Units;
(d)    If the Company’s Total Shareholder Return ranks below the 28th percentile
as compared to the Total Shareholder Return of the qualifying Peer Companies,
none of the Initial Performance Units will become earned; and





--------------------------------------------------------------------------------





(e)    If the Company’s Total Shareholder Return ranking falls in between the
levels specified in clauses (a) through (c) above, the Committee shall have the
discretion to determine the percentage of the Initial Performance Shares that
become earned within the levels specified above.





--------------------------------------------------------------------------------









Schedule I
The document to which this Schedule I is attached is the form of Performance
Unit Award Agreement between the Company and each of Scott D. Sheffield and
Timothy L. Dove.
1. The form of Performance Unit Award Agreement between the Company and its
other executive officers varies from this form by modifying Section 4(c) to
provide in its entirety as follows:


(c)    Termination Without Cause or Termination For Good Reason. In the event
that your employment with the Company and each of its Subsidiaries by which you
are employed is terminated during the Performance Period (x) by the Company and
such Subsidiaries and such termination is not a Termination for Cause or (y) by
you and such termination is a Termination for Good Reason (as each such term is
defined in the Severance Agreement between you and the Company or one of its
subsidiaries), you shall be deemed to have earned, as of the end of the
Performance Period, that number of Performance Units equal to the product of (i)
the number of Earned Performance Units that you would have earned in accordance
with Section 2 had you remained employed through the end of the Performance
Period multiplied by (ii) the Pro-Ration Fraction. Any portion of the
Performance Units that cannot become earned and payable in accordance with the
preceding sentence shall terminate and automatically be cancelled as of the date
of your termination of employment. Any portion of your Performance Units that is
eligible to be earned pursuant to the second preceding sentence, but is not
earned as of the end of the Performance Period, shall terminate and be cancelled
upon the expiration of such Performance Period.











